Citation Nr: 1214878	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO. 07-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected right ear hearing loss.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The appeal was remanded for additional development in October 2009.

In his November 2007 substantive appeal, the Veteran raised the issue of clear and mistakable error (CUE) in the July 2005 rating decision and subsequent statement of the case and supplemental statements of the case.  CUE is a very specific and rare type of error that is present in decisions that are final and binding.  Because the July 2005 rating decision is not a final decision, but rather one still on appeal, consideration of CUE is not warranted at this juncture.  See 38 C.F.R. §3.105(a).  

Where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU). Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). Here, the Veteran has not contended that the hearing loss of his right ear, his only service-connected disability, interferes with his ability to work. Accordingly, the Board will not address the issue of TDIU in this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009). The Veteran is incarcerated. Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans. Those who adjudicate claims of incarcerated Veterans must tailor their assistance to the peculiar circumstances of confinement. Bolton v. Brown, 8 Vet. App. 185; Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The RO/AMC attempted to send an audiologist into the prison, but cancelled the examination because there was no sound-proof room Washington State Prison, where the Veteran was incarcerated. See Email (Sept. 2007). 

In a RO report of general information of May 2010, the author notes the he/she had confirmed that the Veteran was still incarcerated.  The author noted that a licensed audiologist and a sound proof room were available at the Augusta State Prison.  Transportation was available, but both services were not free.  Payment was required for the transfer and examination of the Veteran. In May 2011, the Veteran advised VA that he would pay for the cost of transportation and for the examination.

The Board also notes that the Veteran is now incarcerated at Walker State Prison. The RO/AMC should find out whether a sound-proof room is available at this facility. If not, the Veteran should be given the opportunity to pay the costs associated with attending this examination at Augusta State Prison.

The RO/AMC should attempt to obtain any of the Veteran's prison medical records from the Georgia Department of Corrections.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Georgia Department of Corrections and ask for copies of any of the Veteran's medical records. Evidence of attempts to obtain these records should be associated with the claims file.  Additionally, attempt to obtain the records from Dr. R.M. Sabet.  The address is on page 7 of the Veteran's October 2007 statement.

2. The RO/AMC should contact the Georgia Department of Corrections and ask whether a sound-proof room for audiological testing is available at Walker State Prison.

3. If such a room is available at Walker State Prison, a VA examiner should be sent to the prison to conduct an examination in accordance with the instructions below.

4. If a sound-proof room is not available at Walker State Prison, arrange for the Veteran to attend an audiology examination at the Augusta State Prison, at the cost of the Veteran.

If possible, a VA examiner should be sent to the prison to conduct an examination in accordance with the instructions below.

If it is not possible for a VA examiner to conduct the examination, advise the Georgia Department of Corrections that the Veteran will pay the cost for a state-licensed audiologist to conduct an examination in accordance with the instructions below.

5. Once the arrangements for the examination have been made, the entire claims file or copies thereof must be made available to the audiological examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran. 

The examination must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examination must be conducted without the use of hearing aids. 

6. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

